DETAILED ACTION

Response to Arguments
Applicant's arguments filed 8/29/22 have been fully considered but they are not persuasive.  Applicant asserts that Jurmann does not teach the features in claim 6 now recited in claim 1.  In particular, Applicant asserts that Jurmann “teaches a different concept of measuring the proportion of the bound water of the laundry being spin-dried, and when the measured proportion of the bound water reaches a predetermined [change] amount, spin-drying is ended.”  Jurmann explicitly teaches two related methods of determining when the end spin-drying:  1) spinning until a predetermined residual moisture amount is reached, and 2) spinning until a weight change is less than a reference value (a “sufficiently small” change).  The present claim 1 requires spinning until the rate of weight loss is less than a reference value, while Jurmann teaches spinning until the change in weight is less than a reference value.  One of ordinary skill in the art would have recognized as obvious that the claimed method serves the same function as taught by Jurmann – ending spin-drying when no more water would be expelled from the laundry (see Jurmann, ll. 198-199), and is performed using the same underlying data – successive measurements of laundry weight that indicate an amount of water extraction.  The additional mathematical step of representing the change as a reduction rate of overall laundry weight is simply an obvious variant that would have achieved expected results in view of Jurmann; such variant would have been well within the routine skill of one of ordinary skill in the art.
Applicant further asserts that, in regards to claim 16, Battistella does not teach determining a fabric characteristic based on the reduction rate, but rather teaches measuring an amount of water absorbed in the textile after spinning.  Battistella clearly teaches that a fabric characteristic is determined based on its absorbency, which is determined based on weight measurements of the laundry.  One of ordinary skill in the art would have readily understood the relationship between a change in water reduction rate during spinning and the absorbency of the laundry since characteristics of water retention is an essential element of absorbency.
Applicant’s remarks regarding application of Buendia to claim 1 are moot as it is not used for a grounds of rejection for claim 1 in view of amendments to the claims.

Election/Restrictions
Newly submitted claim 21 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the invention of claim 1 is capable of performing materially different processes, and the invention of claim 21 can be practiced on materially different appliances.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendments
Amendments to the claims overcome the objections to claims 7-11 set forth in the prior Office action.  Therefore, the objections are withdrawn.
Amendments to the claims overcome the rejection of claims 1-16 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
All rejections under 35 USC 102(a)(1) and 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO2008012206A1 by Jurmann et al.
As to claim 1, Jurmann teaches a washing machine comprising a washing tub 8 (fig. 1); an outer tub 3; a motor 5; and a sensor (ll. 201-209) to detect a weight, wherein a weight of laundry is detected during rotating to spin-dry the laundry and the motor is configured to selectively end spin-drying based on the weight (ll. 185-196), wherein another weight is determined after additional spin drying and ending spin-drying based on a change of weight of the laundry being less than a reference value (ll. 185-196).
Jurmann explicitly teaches two related methods of determining when the end spin-drying:  1) spinning until a predetermined residual moisture amount is reached, and 2) spinning until a weight change is less than a reference value (a “sufficiently small” change).  Jurmann teaches spinning until the change in weight is less than a reference value instead of the claimed spinning until the rate of weight loss is less than a reference value.  One of ordinary skill in the art would have recognized as obvious that the claimed method serves the same function as taught by Jurmann – ending spin-drying when no more water would be expelled from the laundry (see Jurmann, ll. 198-199), and is performed using the same underlying data – successive measurements of laundry weight that indicate an amount of water extraction.  The additional mathematical step of representing the change as a reduction rate of overall laundry weight is simply an obvious variant that would have achieved expected results in view of Jurmann; such variant would have been well within the routine skill of one of ordinary skill in the art.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 4, Jurmann teaches a suspension bar to suspend the outer tub and that the sensor is provided on the suspension bar (fig. 1, ll. 222-224).
As to claim 5, Jurmann teaches the intended use of determining the weight while the motor rotated the tub based on a first speed to spin-dry the laundry (ll. 185-196).
As to claim 6, Jurmann teaches the intended use of determining another weight after addition spin drying and ending spin-drying based on a reduction rate of the laundry being less than a reference value (ll. 185-196).
As to claim 7, Jurmann teaches the intended use of determining a dry weight and ending spin-drying based on the reduction rate being less than a reference value and a ratio of the weight of the laundry to the dry weight being less than a reference value (ll. 185-196).
As to claim 8, Jurmann teaches the intended use of adjusting the rotation speed when the ration of the laundry weight to the dry weight exceeds a reference value, the speed being inversely proportional to the weight during spin drying (ll. 185-196).
As to claim 9, Jurmann teaches the intended use of determining a wet weight before laundry is spin-dried and ending spin-drying based on the reduction rate being less than a reference value and a ratio of a reduction amount of the weight of the laundry to the wet weight being less than a reference value (ll. 185-196).
As to claim 10, Jurmann teaches the intended use of adjusting the speed when the ratio of the reduction amount of the weight to the wet weight exceeds a reference value, the speed being inversely proportional to the weight (ll. 185-196).
As to claim 11, Jurmann teaches the intended use of determining a dry weight and ending spin-drying based on a ratio of the weight of the laundry to the dry weight being less than a reference value (ll. 185-196).
As to claim 12, Jurmann teaches the intended use of determining a wet weight before laundry is spin-dried and ending spin-drying based on a ratio of a reduction amount of the weight of the laundry to the wet weight being less than a reference value (ll. 185-196).
As to claim 15, Jurmann teaches the intended use of determining the weight of the laundry during spin-drying and another weight after additional spin drying and rotating the tub at a maximum speed inversely proportional to a reduction rate of the weight of the laundry (ll. 185-196).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over WO2008012206A1 by Jurmann et al. in view of U.S. Patent Application Publication 20130160216 by Buendia et al.
Jurmann does not teach that its weight sensor may be provided at the motor to measure a force of the motor while rotating the washing tub.  However, one of ordinary skill in the art would have recognized as obvious to have a sensor at the motor.  It is well-known and common in the art to use motor force sensors to determine a weight of a laundry load; one of ordinary skill in the art would have recognized as obvious to use a motor force sensor for its known and intended purpose to achieve the expected result of determining a laundry load weight (see Buendia, paras. 29-31).  Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO2008012206A1 by Jurmann et al. in view of 20170183811 by Kang et al.
As to claim 13, Jurmann teaches the intended use of determining a dry weight of laundry (ll. 185-196), but does not teach a structural means to transmit a weight to a terminal or a dryer.  However, one of ordinary skill in the art would have recognized as obvious to transmit a weight of spin-dried laundry to a terminal or dryer.  Kang teaches that retrieving information regarding a laundry weight, water content, washing course, washing temperature, dehydration time, and degree of dehydration and transmitting it to a dryer allows for determining a drying course based on the retrieved information (paras. 15-20).  Kang teaches that this improves user convenience and prevents incomplete drying and over-drying (para. 27).  One of ordinary skill in the art would have been motivated to connect transmit a weight of spin-dried laundry to a dryer in order to realize these advantages taught by Kang.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 14, Jurmann teaches the intended use of determining a wet weight of laundry (ll. 185-196), but does not teach a structural means to transmit a weight to a terminal or a dryer.  However, one of ordinary skill in the art would have recognized as obvious to transmit a weight of spin-dried laundry to a terminal or dryer.  Kang teaches that retrieving information regarding a laundry weight, water content, washing course, washing temperature, dehydration time, and degree of dehydration and transmitting it to a dryer allows for determining a drying course based on the retrieved information (paras. 15-20).  Kang teaches that this improves user convenience and prevents incomplete drying and over-drying (para. 27).  One of ordinary skill in the art would have been motivated to connect transmit a weight of spin-dried laundry to a dryer in order to realize these advantages taught by Kang.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over WO2008012206A1 by Jurmann et al. in view of U.S. Patent 6023950 granted to Battistella.
As to claim 16, Jurmann teaches the intended use of determining a weight of the laundry during spin drying and another weight after additional spin drying (ll. 185-196).  Jurmann does not teach the intended use of determining a fabric characteristic based on a reduction rate of the weight of the laundry.  However, one of ordinary skill in the art would have recognized as obvious to determine a fabric characteristic based on the reduction rate in view of Battistella.  Battistella teaches that textile types can be determined based on the weight of the clothes and the amount of water absorbed (col. 2, ll. 56-60).  Battistella further teaches that it is more accurate to measure water retention after spin drying (col. 4, ll. 57-67).  Based on the teachings of Battistella, one of ordinary skill in the art would have recognized as obvious that the reduction rate of the laundry during spin drying is a measure of water absorbency since the reduction in weight represents an amount of water not absorbed in the laundry, and such water absorbency can be used to determine textile types.  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711